By the Chancellor.
The act of Assembly of 1785 totally abolished the common law, as to the course of descents, and established a new system. By this act there was not, per*488haps, a single case unprovided for. The fifth and sixth sections of the act of 1792, were taken from the act of 1790, an(j form the only exceptions to the general rules prescribed by the act of 1785; and which show the correct constructjon Qf thggg acts t0 j,e thjS) that that which does not come within the exceptions, must be governed by the general provisions of the act as they stood in the act of 1785; and, therefore, as the infant in this case did not derive her title from her father, but from her great uncle, it is not a case within the fifth section of the act of 1792, and must be decided according to the general provisions thereof, which gives to the mother of an infant that to which the infant was entitled, which in this case was one moiety of the share allotted to the aunt.